     Case 2:07-cv-02513-GMS Document 2694 Filed 09/07/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8   Manuel de Jesus Ortega Melendres, on               No. CV-07-2513-PHX-GMS
 9   behalf of himself and all others similarly
     situated; et al.                                   ORDER
10
                           Plaintiffs,
11
     and
12
     United States of America,
13
                           Plaintiff-Intervenor,
14
     v.
15
     Paul Penzone, in his official capacity as
16   Sheriff of Maricopa County, Arizona; et al.
17                         Defendants.
18
19                                        BACKGROUND
20          On August 12, 2021, this Court issued an Order to Show Cause pertaining to
21   Defendants’ continual noncompliance with the injunction ordered on July 26, 2016.
22   (Doc. 2681.) As referenced in the Order to Show Cause, this Court will appoint a
23   management expert to provide the Court with recommendations on how best the Maricopa
24   County Sheriff’s Office can both come into compliance with the Court’s order pertaining
25   to the time limits for completing internal investigations and remain in compliance with
26   such limits as required by the injunction and thereafter by state law.
27                                       APPOINTMENT
28          Having considered all proposed candidates for appointment of a management
     Case 2:07-cv-02513-GMS Document 2694 Filed 09/07/21 Page 2 of 4



 1   expert,
 2             IT IS HEREBY ORDERED that Michael Gennaco of the OIR Group is hereby
 3   APPOINTED to serve as the Court’s expert.               Mr. Gennaco may be reached at
 4   michael.gennaco@oirgroup.com.
 5             IT IS FURTHER ORDERED that Mr. Gennaco shall be impartial and function at
 6   the request of the Court pursuant to this Order. The purpose of his appointment shall be to
 7   conduct an investigation and create a report reviewing the Maricopa County Sheriff’s
 8   Office’s operations and procedures. The report should determine the causes of Maricopa
 9   County Sheriff’s Office’s noncompliance with this Court’s injunction and propose
10   measures the Court could order to ensure future completion of internal investigations
11   within the timeframe contemplated by the injunction and state law. Mr. Gennaco is
12   authorized to retain reasonable staff assistance necessary to conduct the investigation, and
13   the Maricopa County Sheriff’s Office and/or Maricopa County shall provide Mr. Gennaco
14   with full access to all materials he requests. If circumstances dictate it, Mr. Gennaco may
15   call upon the Monitor to assist him in securing needed documents and other materials.
16   Materials provided to Mr. Gennaco will be disclosed to the parties.1
17                                COMPENSATION OF EXPERT
18             IT IS FURTHERE ORDERED that if the OIR Group desires, Maricopa County
19   shall enter a contract with Mr. Gennaco and OIR group for the provision of his services.
20   In any event, Maricopa County shall timely reimburse OIR Group and/or Mr. Gennaco for
21   the work outlined above. OIR Group shall be paid on a monthly basis and shall provide
22   Maricopa County redacted invoices sufficient to support his charges.             After the
23   investigation has concluded, Mr. Gennaco shall provide non-redacted itemized statements
24   of his services to the parties.
25                                     REQUESTS BY COUNSEL
26             During the status conference on August 27, 2021, counsel for Plaintiff–Intervenor
27   United States asked for a number of procedures to govern the expert’s investigation. Mr.
28
     1
         The Court will issue protective orders as needed.

                                                  -2-
     Case 2:07-cv-02513-GMS Document 2694 Filed 09/07/21 Page 3 of 4



 1   Gennaco and the OIR Group are hereby authorized to conduct their investigation in the
 2   way they deem best fit, and with the exception of the matters individually specified below,
 3   the requests by the Plaintiff–Intervenor are DENIED.
 4         IT IS HEREBY ORDERED
 5         1. Plaintiff–Intervenor’s request for limited discovery before the Court’s decision
 6             on remedies is DEFERRED.
 7         2. To the extent that Plaintiff–Intervenor would be more comfortable with the
 8             result, the Court shall not have ex parte communications with the expert, beyond
 9             the administrative communication necessary for his engagement and the
10             completion of this Order which has already occurred. As a result, the Court
11             authorizes the expert to make all of his own determinations about the nature and
12             scope of the investigation and about how he will conduct it. For its part, the
13             Court notes that it requires an efficient, expeditious, and thorough report and
14             recommendation from the expert.        Should the expert desire to have any
15             communication with the Court, he shall file a request with the Court copied to
16             the parties, and the Court shall expeditiously schedule a date for a hearing.
17             Nevertheless, Plaintiff–Intervenor’s request that there be no ex parte
18             communications between the Monitor and the expert is DENIED. Counsel’s
19             request that there be no ex parte communication between the expert and any
20             party is DENIED. Mr. Gennaco may have ex parte communications as needed
21             to complete the investigation in a thorough, expeditious, and not overly
22             convoluted manner.
23         3. Plaintiff–Intervenor’s request for disclosure of the materials upon which the
24             expert relies is GRANTED subject to any necessary protective orders.
25         4. Plaintiff–Intervenor’s request that the parties be able to review the expert’s
26             preliminary report before it is finalized is GRANTED.
27         5. Plaintiff–Intervenor’s request that the expert include a timeline for
28             implementation and an estimate of costs in his report is GRANTED IN PART.


                                                -3-
     Case 2:07-cv-02513-GMS Document 2694 Filed 09/07/21 Page 4 of 4



 1             Mr. Gennaco will be expected to make reasonable efforts to approximate
 2             implementation costs.
 3          6. Plaintiff–Intervenor’s request for a status conference after the expert’s report is
 4             complete is GRANTED.
 5          7. Plaintiff–Intervenor’s request to put on its own expert at the final evidentiary
 6             hearing is DEFERRED.
 7          IT IS FURTHER ORDERED setting Telephonic2 Oral Argument on Defendant
 8   MCSO’s Motion to Amend Correct (Doc. 2674) for September 24, 2021 at 10:30 a.m.
 9   (AZ Time). Defendants shall provide a call-in number to the parties and the Court no later
10   than Noon on September 21, 2021. Each party shall have 20 minutes to argue its position.
11          IT IS FURTHER ORDERED that at the Telephonic Status Conference scheduled
12   on September 17, 2021 at 10:30 a.m. (AZ Time), the parties should be prepared to discuss
13   the Court meeting with each party’s experts pertaining to the remaining issue on the Joint
14   Motion to Enforce Paragraph 70 (Doc. 2607).
15          Dated this 7th day of September, 2021.
16
17
18
19
20
21
22
23
24
25
26
     2
       To avoid challenges posed by the use of cell phones, headsets or other devices, the parties
27   are directed to utilize landlines for the Telephonic Oral Argument to enable clear
     communication with the Court and accurate transcription by the Court Reporter. The
28   parties are reminded that the PUBLIC listen only line is for public and media only. It is
     not for attorneys or parties calling in.

                                                 -4-
